SHEBELL, P.J.A.D.,
dissenting.
I respectfully disagree with my colleagues. The plain import of N.J.S.A. 43:21-30 is that State Temporary Disability Benefits are to be withheld only with respect to those weeks for which the claimant has recovered workers’ compensation benefits for the same period of temporary disability pursuant to N.J.S.A 34:15-12(a).
My colleagues are correct that merely because the benefit comes by way of a settlement and dismissal under N.J.S.A. 34:15-20 does not mean that there can be a duplication of benefits. Nor should we permit any device or tactic to deny the State Temporary Disability Plan the opportunity to contest payment of benefits where one is not entitled.
Here, however, it is clear that the $1,500 paid under section 20 represents only a nuisance settlement for a non-work related accident with the claimant receiving only $1,000 after counsel fees. A section 20 dismissal, when approved by a compensation judge, is “a complete surrender of any right to compensation.” Id. The spirit, and I believe the letter, of N.J.S.A 43:21-30 compels the conclusion that, if the claimant proves his disability and entitlement to benefits for a period that is longer than the compensation he received would cover, he is then entitled to State Temporary Disability for the additional period not covered by Workers’ Compensation.